Exhibit 10.2

EXECUTION VERSION

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT dated as of February 8, 2019,
among WELLS FARGO BANK, NATIONAL ASSOCIATION, as Intercreditor Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION, solely in its capacity as Collateral Agent,
PETROQUEST ENERGY, INC. (the “Parent”), PETROQUEST ENERGY, L.L.C. (the
“Company”), and each Subsidiary of the Parent listed on Schedule I hereto (the
“Subsidiary Guarantors”).

A. The Company and the Parent have entered into the Term Loan Agreement dated as
of February 8, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), with, among others, Wells Fargo
Bank, National Association, as administrative agent for the lenders, and certain
lenders from time to time party thereto. The Obligations (such term and each
other capitalized term used herein having the meanings set forth in Section 1)
of the Company under the Credit Agreement are secured on a first-priority basis
by substantially all assets of the Parent, the Company and the Subsidiary
Guarantors.

B. The Parent, certain of the Parent’s Subsidiaries, the Trustee and the
Collateral Agent have entered into the Indenture dated as of February 8, 2019
(as amended, supplemented or otherwise modified from time to time, the
“Indenture”), pursuant to which the Notes are governed. The Obligations of the
Parent under the Indenture and the Notes are secured on a second-priority basis
by various assets of the Parent and certain of Parent’s Subsidiaries.

C. The Senior Secured Parties and the Second Priority Secured Parties desire to
enter into this Agreement to, among other things, set forth certain of their
respective rights and obligations with respect to the Security Property.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

Section 1.    Definitions.

1.1    Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Agreement” shall mean this Agreement, as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Amended and Refinanced” shall mean, with respect to any Indebtedness, such
Indebtedness as extended, renewed, defeased, amended, modified, supplemented,
restructured, refinanced, replaced, refunded or repaid, and includes any other
Indebtedness issued in exchange or replacement for or to refinance such
Indebtedness, in whole or in part, whether with the same or different lenders,
arrangers and/or agents, the same or different obligors, whether with a larger
or smaller aggregate principal amount and/or a longer or shorter maturity and
whether pursuant to one or more credit agreements or other agreements provided
that any such Indebtedness is incurred in accordance with the terms of the Debt
Documents or with the consent of the relevant parties to the Debt Documents;

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.

“Collateral Agent” shall mean Wilmington Trust, National Association, in its
capacity as collateral agent under the Indenture and the Noteholder Security
Documents, and its permitted successors.

“Company” shall have the meaning set forth in the preamble.

“Comparable Second-Priority Security Document” shall mean, in relation to any
Security Property subject to any Lien created under any Senior Security
Document, those Second-Priority Security Documents that create a Lien on the
same Security Property, granted by the same Grantor.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Debt Documents” shall mean the Senior Lender Documents and the Noteholder
Documents.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Sections 5.7 and 6.4, as applicable, (a) payment in full in cash of
all Senior Lender Claims that are due and payable or otherwise accrued and owing
at or prior to the time such principal (including reimbursement obligations in
respect of, if any, letters of credit), interest and premium, if any, are paid
and (b) termination of all commitments of the Senior Lenders under the Senior
Lender Documents, other than, in the case of each of the preceding clauses “(a)”
and “(b)” of this definition, any such payment or termination in connection with
a Senior Credit Agreement being Amended and Refinanced.



--------------------------------------------------------------------------------

“First-Lien Debt” shall mean all money and liabilities now or in the future due,
owing or incurred to any Senior Secured Party by any Grantor under or in respect
of:

(a)    the Credit Agreement;

(b)    any other Senior Lender Document; and

(c)    any such Indebtedness as Amended and Refinanced from time to time and any
incremental Indebtedness (“Future First-Lien Debt”) in either case to the extent
contemplated by Section 2.6 and designated by the Company as First-Lien Debt
hereunder,

in each case, in any currency, whether actual or contingent, incurred solely or
jointly with any other Person and whether as principal or surety, together with
all accruing interest and related losses and charges.

“Future First-Lien Debt” shall have the meaning assigned to such term in the
definition of the term “First-Lien Debt”.

“Future Second-Lien Debt” shall mean Indebtedness or Obligations (other than
existing Second-Priority Claims) of the Parent and its Subsidiaries that is to
be equally and ratably secured with the existing Second-Priority Claims and is
so designated by the Parent as Future Second-Lien Debt hereunder; provided,
however, that such Future Second-Lien Debt is permitted to be so incurred in
accordance with the Senior Credit Agreement and the Indenture, as applicable.

“Grantors” shall mean the Parent, the Company and each of the Subsidiaries that
has executed and delivered a Security Document.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” or “Debt”, as applicable, within the meaning of the Indenture or
the Senior Credit Agreement.

“Indenture” shall have the meaning set forth in the recitals.

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee and Collateral Agent.

“Insolvency Event” shall mean (A) (i) commencement of an involuntary proceeding
or filing of any involuntary petition seeking liquidation, reorganization or
other relief in respect of the Parent, or any Subsidiary or its or their debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent or any Subsidiary or for a
substantial part of its or their assets, and, in any such case, such proceeding
or petition continues undismissed for 30 days or an order or decree approving or
ordering any of the foregoing is entered; or (B) the Parent or any Subsidiary
(i) voluntarily commences any proceeding or files any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consents to the institution



--------------------------------------------------------------------------------

of, or fails to contest in a timely and appropriate manner, any proceeding or
petition described in clause (A), (iii) applies for or consents to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent, the Borrower or any Subsidiary or for a
substantial part of its or their assets, (iv) files an answer admitting the
material allegations of a petition filed against it or them in any such
proceeding, (v) makes a general assignment for the benefit of creditors or
(vi) takes any action for the purpose of effecting any of the foregoing.

“Insolvency or Liquidation Proceeding” shall mean any voluntary or involuntary
proceeding relating to an Insolvency Event.

“Intercreditor Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Senior Secured Parties under the Credit
Agreement and the other Senior Lender Documents, together with its successors
(or if there is more than one Senior Credit Agreement, such agent or trustee as
is designated “Intercreditor Agent” by Senior Lenders holding a majority of the
Senior Lender Claims then outstanding, which designation shall be notified in
writing to the Second Priority Agents) and permitted assigns under the Senior
Credit Agreement exercising substantially the same rights and powers.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee and Collateral Agent thereunder.

“Noteholder Documents” shall mean (a) the Indenture, the Notes, the Noteholder
Security Documents and (b) any other related document or instrument executed and
delivered pursuant to any Noteholder Document described in clause (a) above
evidencing or governing any Noteholder Claims thereunder.

“Noteholder Security Documents” shall mean all documents or instruments pursuant
to which a Lien is granted by any Grantor to secure any Noteholder Claims or
under which rights or remedies with respect to any such Lien are governed.

“Notes” shall mean (a) the initial $80,000,000 in aggregate principal amount of
10% senior secured PIK notes due 2024, issued by the Parent pursuant to the
Indenture and (b) any additional senior secured notes issued under the Indenture
by the Parent, to the extent permitted by the Indenture, the Senior Credit
Agreement and any Second-Priority Document, as applicable.

“Obligations” means all “Obligations” as such term is defined under the Senior
Lender Documents or the Second-Priority Documents, as applicable.

“Officers’ Certificate” shall have the meaning set forth in the Indenture.



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Pledged Collateral” shall mean the Security Property in the possession of the
Intercreditor Agent (or its agents or bailees), to the extent that possession
thereof is necessary to perfect a Lien thereon under applicable law.

“Recovery” shall have the meaning set forth in Section 6.4.

“Required Lenders” shall mean, with respect to any Senior Credit Agreement,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Credit Agreement).

“Second-Priority Agents” shall mean (a) the Collateral Agent on behalf of the
Indenture Secured Parties and (b) the collateral agent for any Future
Second-Lien Debt.

“Second-Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second-Priority Documents,
including all fees and expenses of the collateral agent for any Future
Second-Lien Debt.

“Second-Priority Designated Agent” shall mean such agent or trustee as is
designated “Second-Priority Designated Agent” by Second-Priority Secured Parties
holding a majority in principal amount of the Second-Priority Claims then
outstanding; it being understood that as of the date of this agreement, the
Collateral Agent shall be so designated as Second-Priority Designated Agent.

“Second-Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second-Lien Debt.

“Second-Priority Liens” shall mean the Liens on the Security Property pursuant
to one or more Second-Priority Security Documents to secure the Second-Priority
Claims.

“Second-Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second-Priority Claims, including the collateral
agent for any Future Second-Lien Debt.

“Second-Priority Security Documents” shall mean the Noteholder Security
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second-Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.

“Security Documents” shall mean any agreement or writing pursuant to which the
Parent, the Company and/or any of the Subsidiary Guarantors pledges or grants a
security interest in any Security Property.



--------------------------------------------------------------------------------

“Security Property” shall mean all of the property and interests in property,
real or personal, tangible or intangible, now owned or hereafter acquired by any
Grantor in or upon which a Lien has been granted (or has been purported to be
granted) to secure both the Senior Lender Claims and the Second-Priority Claims,
including, without limitation, all proceeds of such property and interests in
property.

“Senior Credit Agreement” shall mean the Credit Agreement and any other
agreement governing any Future First-Lien Debt.

“Senior Lender Claims” shall mean all Obligations in respect of First-Lien Debt,
including all interest and expenses accrued or accruing (or that would, absent
the occurrence of an Insolvency Event, accrue) after the occurrence of an
Insolvency Event in accordance with and at the rate specified in the relevant
Senior Lender Document whether or not the claim for such interest or expenses is
allowed or allowable as a claim in the related Insolvency or Liquidation
Proceeding.

“Senior Lender Documents” shall mean the Senior Credit Agreement, the Senior
Security Documents and each of the other agreements, documents and instruments
providing for, evidencing or securing any Obligation under the Credit Agreement
or any Future First-Lien Debt and any other related document or instrument
executed or delivered pursuant to any Senior Lender Document at any time or
otherwise evidencing or securing any Indebtedness arising under any Senior
Lender Document.

“Senior Lenders” shall mean the lenders under the Senior Credit Agreement.

“Senior Secured Parties” shall mean the Senior Lenders, the Intercreditor Agent,
any other agent under the Senior Lender Documents and any other Person holding
Senior Lender Claims.

“Senior Security Documents” shall mean the Credit Agreement and any other
agreement, document or instrument pursuant to which a Lien is now or hereafter
granted securing any Senior Lender Claims or under which rights or remedies with
respect to such Liens are at any time governed.

“Subsidiary” shall mean any “Subsidiary” of the Parent as defined in the
Indenture.

“Trustee” shall mean Wilmington Trust, National Association, in its capacity as
trustee under the Indenture, and its permitted successors.

1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 2.    Lien Priorities.

2.1    Subordination of Liens. Notwithstanding the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to the Second-Priority Agents, for the benefit
of Second-Priority Secured Parties, on the Security Property or of any Liens
granted to the Intercreditor Agent or the Senior Secured Parties on the Security
Property and notwithstanding any provision of any applicable law or the
Second-Priority Documents or the Senior Lender Documents or any other
circumstance whatsoever, each Second-Priority Agent, on behalf of itself and
each applicable Second-Priority Secured Party, hereby agrees that: (a) any Lien
on the Security Property securing any Senior Lender Claims now or hereafter held
by or on behalf of the Intercreditor Agent or any Senior Secured Parties or any
agent or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Security Property securing
any Second-Priority Claims, (b) any Lien on the Security Property securing any
Second-Priority Claims now or hereafter held by or on behalf of the Collateral
Agent or any Second-Priority Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Security Property securing any Senior Lender Claims and (c) with
respect to any Second-Priority Claims (and as between the Second-Priority Agents
and the Second-Priority Secured Parties), the Liens on the Security Property
securing any Second-Priority Claims now or hereafter held by or on behalf of the
Collateral Agent or any Second-Priority Secured Party or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall rank equally and ratably in all respects.
All Liens on the Security Property securing any Senior Lender Claims shall be
and remain senior in all respects and prior to all Liens on the Security
Property securing any Second-Priority Claims for all purposes, whether or not
such Liens securing any Senior Lender Claims are subordinated to any Lien
securing any other obligation of the Company, any other Grantor or any other
Person.

2.2    Prohibition on Contesting Liens. Each Second-Priority Agent, for itself
and on behalf of each applicable Second-Priority Secured Party, and the
Intercreditor Agent, for itself and on behalf of each Senior Secured Party,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, perfection, priority or enforceability of
(a) a Lien securing any Senior Lender Claims held (or purported to be held) by
or on behalf of the Intercreditor Agent or any of the Senior Secured Parties or
any agent or trustee therefor in any



--------------------------------------------------------------------------------

Security Property or (b) a Lien securing any Second-Priority Claims held (or
purported to be held) by or on behalf of any Second-Priority Secured Party in
any Security Property, as the case may be; provided, however, that nothing in
this Agreement shall be construed to prevent or impair the rights of the
Intercreditor Agent or any Senior Secured Party to enforce this Agreement
(including the priority of the Liens securing the Senior Lender Claims as
provided in Section 2.1) or any of the Senior Lender Documents.

2.3    No New Liens. Subject to Section 12.05 of the Indenture and the
corresponding provision of any Second-Priority Document relating to Future
Second-Lien Debt, so long as the Discharge of Senior Lender Claims has not
occurred, the parties hereto agree that, after the date hereof, if any
Second-Priority Agent shall hold any Lien on any assets of the Company or any
other Grantor securing any Second-Priority Claims that are not also subject to
the first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents, such Second-Priority Agent shall notify the Intercreditor
Agent promptly upon becoming aware thereof and, upon demand by the Intercreditor
Agent or the Company, will assign or release (without representation or
warranty) such Lien to the Intercreditor Agent as security for the Senior Lender
Claims (in the case of an assignment, each Second-Priority Agent may retain a
junior lien on such assets subject to the terms hereof). Subject to
Section 12.05 of the Indenture and the corresponding provision of any
Second-Priority Document relating to Future Second-Lien Debt, each
Second-Priority Agent agrees that, after the date hereof, if it shall hold any
Lien on any assets of the Company or any other Grantor securing any
Second-Priority Claims that are not also subject to the Lien in favor of the
other Second-Priority Agent such Second-Priority Agent shall notify any other
Second-Priority Agent promptly upon becoming aware thereof.

2.4    Perfection of Liens. Neither the Intercreditor Agent nor the Senior
Secured Parties shall be responsible for perfecting or maintaining the
perfection of Liens with respect to the Security Property for the benefit of the
Second-Priority Agents and the Second-Priority Secured Parties. The provisions
of this Intercreditor Agreement are intended solely to govern the respective
Lien priorities as between the Senior Secured Parties and the Second-Priority
Secured Parties and shall not impose on the Intercreditor Agent, the
Second-Priority Agents, the Second-Priority Secured Parties or the Senior
Secured Parties or any agent or trustee therefor any obligations in respect of
the disposition of proceeds of any Security Property which would conflict with
prior perfected claims therein in favor of any other Person or any order or
decree of any court or governmental authority or any applicable law.

2.5    Consent to Filings. Subject to the terms, conditions and limitations of
this Agreement, the Intercreditor Agent, on behalf of the Senior Secured
Parties, hereby consents to the creation of the Second-Priority Lien and all
actions taken by the Second-Priority Agent to publish notice of or otherwise
perfect the same.

2.6    Additional First-Lien Debt. The Senior Lenders and the Second-Priority
Secured Parties acknowledge that the Grantors may wish to incur incremental
Indebtedness or refinance outstanding amounts under the Senior Credit Agreement
by entering into new loan agreements or other instruments evidencing
Indebtedness which is intended to constitute First-Lien Debt for the purpose of
this Agreement. The Senior Lenders and the Second-Priority Secured Parties
confirm that if and to the extent such a financing or refinancing and such
ranking



--------------------------------------------------------------------------------

is permitted by the terms of the Debt Documents, they will (at the cost of the
Grantors) co-operate with the Grantors with a view to enabling such financing or
refinancing to take place. In particular, but without limitation, the Senior
Lenders and the Collateral Agent agree to execute any amendments to this
Agreement required to reflect such arrangements. Notwithstanding the foregoing,
no Indebtedness shall constitute First-Lien Debt unless it shall then be
permitted as First-Lien Debt under the Debt Documents (or the relevant parties
to the Debt Documents shall have consented thereto) and the agent for the Senior
Lenders for such Indebtedness shall become a party to this Agreement and bound
hereby.

Section 3.    Enforcement.

3.1    Exercise of Remedies.

(a)    So long as the Discharge of Senior Lender Claims has not occurred,
whether or not any Insolvency Event has occurred, (i) no Second-Priority Agent
or any Second-Priority Secured Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Security Property in
respect of any applicable Second-Priority Claims, institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), (y) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Security Property by the Intercreditor Agent
or any Senior Secured Party in respect of the Senior Lender Claims, the exercise
of any right by the Intercreditor Agent or any Senior Secured Party (or any
agent or sub-agent on their behalf) in respect of the Senior Lender Claims under
any lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Second-Priority Agent or any
Second-Priority Secured Party either is a party or may have rights as a third
party beneficiary, or any other exercise by any such party, of any rights and
remedies relating to the Security Property under the Senior Lender Documents or
otherwise in respect of Senior Lender Claims, or (z) object to the forbearance
by the Senior Secured Parties from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Security Property in respect of Senior Lender Claims and (ii) except as
otherwise provided herein, the Intercreditor Agent and the Senior Secured
Parties shall have the exclusive right to enforce rights, exercise remedies
(including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to the Security Property without any consultation with or the consent of any
Second-Priority Agent or any Second-Priority Secured Party; provided, however,
that (A) in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, each Second-Priority Agent may file a claim or
statement of interest with respect to the applicable Second-Priority Claims and
(B) each Second-Priority Agent may take any action (not adverse to the prior
Liens on the Security Property securing the Senior Lender Claims, or the rights
of the Intercreditor Agent or the Senior Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Security Property. In exercising rights and remedies with respect to the
Security Property, the Intercreditor Agent and the Senior Secured Parties may
enforce the provisions of the Senior Lender Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Security Property upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured lender under the applicable law of any
applicable jurisdiction and of a secured creditor under any Bankruptcy Law.



--------------------------------------------------------------------------------

(b)    So long as the Discharge of Senior Lender Claims has not occurred, each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, agrees that it will not, in the context of its role as secured
creditor, take or receive any Security Property or any proceeds of Security
Property in connection with the exercise of any right or remedy (including
setoff) with respect to any Security Property in respect of the applicable
Second-Priority Claims. Without limiting the generality of the foregoing, unless
and until the Discharge of Senior Lender Claims has occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.1(a), the sole
right of the Second-Priority Agents and the Second-Priority Secured Parties with
respect to the Security Property is to hold a Lien on the Security Property in
respect of the applicable Second-Priority Claims pursuant to the Second-Priority
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
Senior Lender Claims has occurred.

(c)    Subject to the proviso in clause (ii) of Section 3.1(a), (i) each
Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, agrees that no Second-Priority Agent or any
Second-Priority Secured Party will take any action that would hinder any
exercise of remedies undertaken by the Intercreditor Agent or the Senior Secured
Parties with respect to the Security Property under the Senior Loan Documents,
including any sale, lease, exchange, transfer or other disposition of the
Security Property, whether by foreclosure or otherwise, and (ii) each
Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby waives any and all rights it or any
Second-Priority Secured Party may have as a junior lien creditor or otherwise to
object to the manner in which the Intercreditor Agent or the Senior Secured
Parties seek to enforce or collect the Senior Lender Claims or the Liens granted
in any of the Security Property, regardless of whether any action or failure to
act by or on behalf of the Intercreditor Agent or Senior Secured Parties is
adverse to the interests of the Second-Priority Secured Parties.

(d)    Each Second-Priority Agent, for itself and on behalf of each
Second-Priority Secured Party, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second-Priority Document
shall be deemed to restrict in any way the rights and remedies of the
Intercreditor Agent or the Senior Secured Parties with respect to the Security
Property as set forth in this Agreement and the Senior Lender Documents.

3.2    Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a),
each Second-Priority Agent, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that, unless and until the Discharge of
Senior Lender Claims has occurred, it will not commence, or join with any Person
(other than the Senior Secured Parties and the Intercreditor Agent upon the
request thereof) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Security Property under any of the applicable Second-Priority Documents or
otherwise in respect of the applicable Second-Priority Claims.



--------------------------------------------------------------------------------

Section 4.    Payments.

4.1    Application of Proceeds. After an event of default under any First-Lien
Debt has occurred and until such event of default is cured or waived, so long as
the Discharge of Senior Lender Claims has not occurred, the Security Property or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Security Property upon the exercise of remedies, shall be
applied by the Intercreditor Agent to the Senior Lender Claims in such order as
specified in the relevant Senior Lender Documents until the Discharge of Senior
Lender Claims has occurred. Upon the Discharge of Senior Lender Claims, the
Intercreditor Agent shall deliver promptly to the Second-Priority Designated
Agent any Security Property on which the Second-Priority Secured Parties have a
Lien or proceeds thereof held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Second-Priority Designated Agent ratably to the
Second-Priority Claims and, with respect to each class of Second-Priority
Claims, in such order as specified in the relevant Second-Priority Documents.

4.2    Payments Over. Any Security Property or proceeds thereof received by any
Second-Priority Agent or any Second-Priority Secured Party in connection with
the exercise of any right or remedy (including setoff) relating to the Security
Property in contravention of this Agreement shall be segregated and held in
trust for the benefit of and forthwith paid over to the Intercreditor Agent for
the benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Intercreditor Agent is hereby authorized to make any such
endorsements as agent for any Second-Priority Agent or any such Second-Priority
Secured Party. This authorization is coupled with an interest and is
irrevocable.

Section 5.    Other Agreements.

5.1    Releases.

(a)    If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second-Priority Agent that any specified Security
Property (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) is sold, transferred or otherwise disposed
of:

(i)    by the owner of such Security Property in a transaction permitted under
the Senior Credit Agreement, the Indenture and each other Second-Priority
Document (if any); or

(ii)    during the existence of any Event of Default under (and as defined in)
the Senior Credit Agreement to the extent the Intercreditor Agent has consented
to such sale, transfer or disposition:

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second-Priority Secured Parties upon such
Security Property will automatically be released and discharged as and when, but
only to the extent, such Liens on such Security Property securing Senior Lender
Claims are released and discharged. Upon delivery to each



--------------------------------------------------------------------------------

Second-Priority Agent of a notice from the Intercreditor Agent stating that any
release of Liens securing or supporting the Senior Lender Claims has become
effective (or shall become effective upon each Second-Priority Agent’s release),
each Second-Priority Agent will at the Company’s expense promptly execute and
deliver such instruments, releases, termination statements or other documents
confirming such release on customary terms and without representation or
warranty. In the case of the sale of all or substantially all of the capital
stock of a Grantor or any of its Subsidiaries, the guarantee in favor of the
Second-Priority Secured Parties, if any, made by such Grantor or Subsidiary will
automatically be released and discharged as and when, but only to the extent,
the guarantee by such Grantor or Subsidiary of Senior Lender Claims is released
and discharged.

(b)    Each Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby irrevocably constitutes and appoints the
Intercreditor Agent and any officer or agent of the Intercreditor Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Second-Priority
Agent or such holder or in the Intercreditor Agent’s own name, from time to
time, for the purpose of carrying out the terms of this Section 5.1, to take any
and all appropriate action and to execute any and all documents and instruments
to accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

5.2    Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, the Intercreditor Agent and the Senior Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the Senior
Lender Documents, to adjust settlement for any insurance policy covering the
Security Property in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding affecting the Security
Property. Unless and until the Discharge of Senior Lender Claims has occurred,
all proceeds of any such policy and any such award if in respect of the Security
Property shall be paid (a) first, prior to the occurrence of the Discharge of
Senior Lender Claims, to the Intercreditor Agent for the benefit of Senior
Secured Parties pursuant to the terms of the Senior Lender Documents,
(b) second, after the occurrence of the Discharge of Senior Lender Claims, to
the Second-Priority Agents for the benefit of the Second-Priority Secured
Parties pursuant to the terms of the applicable Second-Priority Documents and
(c) third, if no Second-Priority Claims are outstanding, to the owner of the
subject property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Second-Priority Agent or any
Second-Priority Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award in contravention of this Agreement, it
shall pay such proceeds over to the Intercreditor Agent in accordance with the
terms of Section 4.2.



--------------------------------------------------------------------------------

5.3    Amendments to Second-Priority Security Documents.

(a)    Without the prior written consent of the Intercreditor Agent and the
Required Lenders, no Second-Priority Security Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Security
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement. The Grantors shall cause each applicable Second-Priority Security
Document to include the following language (or language to similar effect
approved by the Intercreditor Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second-Priority Agent] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted to Wells Fargo Bank, National Association, as administrative
agent (and its permitted successors), for the benefit of the lenders referred to
below, as contemplated by that certain Term Loan Credit Agreement dated as of
February 8, 2019 (as amended, restated, supplemented or otherwise modified from
time to time), by and among PetroQuest Energy, L.L.C, PetroQuest Energy Inc.,
Wells Fargo Bank, National Association, as administrative agent and the lenders
party thereto and (ii) the exercise of any right or remedy by the [applicable
Second-Priority Agent] hereunder is subject to the limitations and provisions of
the Lien Subordination and Intercreditor Agreement dated as of February 8, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among Wells Fargo Bank, National Association,
as Intercreditor Agent, Wilmington Trust, National Association, as Collateral
Agent, PetroQuest Energy, L.L.C, PetroQuest Energy Inc. (the “Parent”) and the
subsidiaries of the Parent party thereto. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern”.

(b)    In the event that the Intercreditor Agent or the Senior Secured Parties
enter into any amendment, waiver or consent in respect of or replace any of the
Senior Security Documents for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Security Document or changing in any manner the rights of the Intercreditor
Agent, the Senior Secured Parties, the Company or any other Grantor thereunder
(including the release of any Liens in Security Property), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Comparable Second-Priority Security Document without the consent of any
Second-Priority Agent or any Second-Priority Secured Party and without any
action by any Second-Priority Agent, the Company or any other Grantor; provided,
however, that (A) such amendment, waiver or consent does not materially
adversely affect the rights of the Second-Priority Secured Parties or the
interests of the Second-Priority Secured Parties in the Security Property and
does not materially adversely affect the rights of the other creditors of the
Company or such Grantor, as the case may be, that have a security interest in
the affected Security Property in a like or similar manner, and (B) written
notice of such amendment, waiver or consent shall have been given to each
Second-Priority Agent.

5.4    Rights As Unsecured Creditors. Notwithstanding anything to the contrary
in this Agreement, the Second-Priority Agents and the Second-Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Parent or any Subsidiary that has guaranteed the Second-Priority Claims in
accordance with the terms of the applicable Second-Priority Documents and
applicable law. Nothing in this Agreement shall prohibit the receipt by any
Second-Priority Agent or any Second-Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of the



--------------------------------------------------------------------------------

exercise by any Second-Priority Agent or any Second-Priority Secured Party of
rights or remedies as a secured creditor in respect of Security Property or
enforcement in contravention of this Agreement of any Lien in respect of
Second-Priority Claims held by any of them. In the event any Second-Priority
Agent or any Second-Priority Secured Party becomes a judgment lien creditor in
respect of Security Property as a result of its enforcement of its rights as an
unsecured creditor in respect of Second-Priority Claims, such judgment lien
shall be subordinated to the Liens securing Senior Lender Claims on the same
basis as the other Liens securing the Second-Priority Claims are so subordinated
to such Liens securing Senior Lender Claims under this Agreement. Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
Intercreditor Agent or the Senior Secured Parties may have with respect to the
Security Property.

5.5    Intercreditor Agent as Gratuitous Bailee for Perfection.

(a)    The Intercreditor Agent agrees to hold the Pledged Collateral that is
part of the Security Property in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for each
Second-Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the
Second-Priority Security Documents, subject to the terms and conditions of this
Section 5.5.

(b)    Except as otherwise specifically provided herein (including Sections 3.1
and 4.1), until the Discharge of Senior Lender Claims has occurred, the
Intercreditor Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the Senior Lender Documents as if the Liens under
the Second-Priority Security Documents did not exist. The rights of the
Second-Priority Agents and the Second-Priority Secured Parties with respect to
such Pledged Collateral shall at all times be subject to the terms of this
Agreement.

(c)    The Intercreditor Agent shall have no obligation whatsoever to any
Second-Priority Agent or any Second-Priority Secured Party to assure that the
Pledged Collateral is genuine or owned by the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Security
Property except as expressly set forth in this Section 5.5. The duties or
responsibilities of the Intercreditor Agent under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second-Priority Agent for purposes of perfecting the Lien held by the
Second-Priority Secured Parties.

(d)    The Intercreditor Agent shall not have by reason of the Second-Priority
Security Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second-Priority Agent or any Second-Priority
Secured Party and the Second-Priority Agents and the Second-Priority Secured
Parties hereby waive and release the Intercreditor Agent from all claims and
liabilities arising pursuant to the Intercreditor Agent’s role under this
Section 5.5, as agent and gratuitous bailee with respect to the Security
Property.

(e)    Upon the Discharge of Senior Lender Claims, the Intercreditor Agent shall
deliver to the Second-Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) together
with any necessary endorsements or related documentation to effect such transfer
(or otherwise allow the Second-Priority Designated Agent to obtain control of
such Pledged Collateral) or as a court of competent jurisdiction may



--------------------------------------------------------------------------------

otherwise direct. The Parent shall take such further action as is required to
effectuate the transfer contemplated hereto and shall indemnify the
Intercreditor Agent for loss or damage suffered by the Intercreditor Agent as a
result of such transfer except for loss or damage suffered by the Intercreditor
Agent as a result of its own willful misconduct, gross negligence or bad faith
(as determined by a final, non-appealable order of a court of competent
jurisdiction). The Intercreditor Agent has no obligation to follow instructions
from any Second-Priority Agent in contravention of this Agreement.

(f)    Neither the Intercreditor Agent nor the Senior Secured Parties shall be
required to marshal any present or future collateral security for the Parent’s
or its Subsidiaries’ obligations to the Intercreditor Agent or the Senior
Secured Parties under the Senior Credit Agreement or the Senior Security
Documents or any assurance of payment in respect thereof or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect of thereof shall be cumulative and in addition to all other
rights, however existing or arising.

5.6    Second-Priority Designated Agent as Gratuitous Bailee for Perfection.

(a)    Upon the Discharge of Senior Lender Claims, the Second-Priority
Designated Agent agrees to hold the Pledged Collateral that is part of the
Security Property in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for the other Second-Priority
Agents and any assignee solely for the purpose of perfecting the security
interest granted in such Pledged Collateral pursuant to the applicable
Second-Priority Security Document, subject to the terms and conditions of this
Section 5.6.

(b)    The Second-Priority Designated Agent, in its capacity as gratuitous
bailee, shall have no obligation whatsoever to the other Second-Priority Agents
to assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Security Property except as expressly set forth in this Section 5.6. The
duties or responsibilities of the Second-Priority Designated Agent under this
Section 5.6 upon the Discharge of Senior Lender Claims shall be limited solely
to holding the Pledged Collateral as gratuitous bailee for the other
Second-Priority Agents for purposes of perfecting the Lien held by the
applicable Second-Priority Secured Parties.

(c)    The Second-Priority Designated Agent shall not have by reason of the
Second-Priority Security Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Agents (or the
Second-Priority Secured Parties for which such other Second-Priority Agents is
agent) and the other Second-Priority Agents hereby waive and release the
Second-Priority Designated Agent from all claims and liabilities arising
pursuant to the Second-Priority Designated Agent’s role under this Section 5.6,
as agent and gratuitous bailee with respect to the Security Property.

(d)    In the event that the Second-Priority Designated Agent shall cease to be
so designated the Second-Priority Designated Agent pursuant to the definition of
such term, the then Second-Priority Designated Agent shall deliver to the
successor Second-Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together with any
necessary endorsements (or otherwise allow the successor Second-Priority



--------------------------------------------------------------------------------

Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second-Priority
Designated Agent shall perform all duties of the Second-Priority Designated
Agent as set forth herein. The Parent shall take such further action as is
required to effectuate the transfer contemplated hereto and shall indemnify the
Second-Priority Designated Agent for loss or damage suffered by the
Second-Priority Designated Agent as a result of such transfer except for loss or
damage suffered by the Second-Priority Designated Agent as a result of its own
willful misconduct or gross negligence (as determined by a final, non-appealable
order of a court of competent jurisdiction. The Second-Priority Designated Agent
has no obligation to follow instructions from the successor Second-Priority
Designated Agent in contravention of this Agreement.

5.7    When Discharge of Senior Lender Claims Deemed to Not Have Occurred. If,
at any time after the Discharge of Senior Lender Claims has occurred, the
Company incurs and designates any Future First-Lien Debt, then such Discharge of
Senior Lender Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of Senior Lender Claims), and the applicable agreement governing such
Future First-Lien Debt shall automatically be treated as a Senior Credit
Agreement for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Security Property set forth herein and the
granting by the Intercreditor Agent of amendments, waivers and consents
hereunder. Upon receipt of written notice of such designation (including the
identity of the new Intercreditor Agent) from the new Intercreditor Agent or the
Parent, each Second-Priority Agent shall promptly (i) enter into such documents
and agreements (at the expense of the Company), including amendments or
supplements to this Agreement, as the Parent or such new Intercreditor Agent
shall reasonably request in writing in order to provide the new Intercreditor
Agent the rights of the Intercreditor Agent contemplated hereby and (ii) to the
extent then held by any Second-Priority Agent, deliver to the Intercreditor
Agent the Pledged Collateral that is Security Property together with any
necessary endorsements or related documentation to effect such transfer (or
otherwise allow such Intercreditor Agent to obtain possession or control of such
Pledged Collateral).

5.8    No Release If Event of Default. Notwithstanding any other provisions
contained in this Agreement, if an Event of Default (as defined in the Indenture
or any other Second-Priority Document, as applicable) exists on the date on
which all First-Lien Debt is repaid in full and terminated (including all
commitments and letters of credit thereunder), the second-priority Liens on the
Security Property securing the Second-Priority Claims relating to such Event of
Default will not be released, except to the extent such Security Property or any
portion thereof was disposed of in order to repay the First-Lien Debt secured by
such Security Property, and thereafter the applicable Second-Priority Agent will
have the right to foreclose upon such Security Property (but in such event, the
Liens on such Security Property securing the applicable Second-Priority Claims
will be released when such Event of Default and all other Events of Default
under the Indenture or any other Second-Priority Document, as applicable, cease
to exist).



--------------------------------------------------------------------------------

Section 6.    Insolvency or Liquidation Proceedings.

6.1    Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the Senior Lenders shall desire to
permit the use of cash collateral or to permit the Company or any other Grantor
to obtain financing under Section 363 or Section 364 of Title 11 of the United
States Code or any similar provision in any Bankruptcy Law (“DIP Financing”),
then each Second-Priority Agent, on behalf of itself and each applicable
Second-Priority Secured Party, agrees that it will raise no (a) objection to and
will not otherwise contest such use of cash collateral or DIP Financing and will
not request adequate protection or any other relief in connection therewith
(except to the extent permitted by the proviso in clause (ii) of Section 3.1(a)
and Section 6.3) and, to the extent the Liens securing the Senior Lender Claims
under the Senior Credit Agreement or, if no Senior Credit Agreement exists,
under the other Senior Lender Documents are subordinated or pari passu with such
DIP Financing, will subordinate its Liens in the Security Property to such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second-Priority Claims are so subordinated to Liens securing
Senior Lender Claims under this Agreement, (b) objection and will not otherwise
contest any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of Senior Lender Claims made by
Intercreditor Agent or any holder of Senior Lender Claims, (c) objection to (and
will not otherwise contest) any lawful exercise by any holder of Senior Lender
Claims of the right to credit bid Senior Lender Claims at any sale in
foreclosure of Security Property, (d) objection to (and will not otherwise
contest) any other request for judicial relief made in any court by any holder
of Senior Lender Claims relating to the lawful enforcement of any Lien on
Security Property or (e) objection to (and will not otherwise contest) any order
relating to a sale of assets of any Grantor for which the Intercreditor Agent or
the Senior Lenders have consented that provides, to the extent the sale is to be
free and clear of Liens, that the Liens securing the Senior Lender Claims and
the Second-Priority Claims will attach to the proceeds of the sale on the same
basis of priority as the Liens securing the Senior Lender Claims rank to the
Liens securing the Second-Priority Claims in accordance with this Agreement.

6.2    Relief from the Automatic Stay. Until the Discharge of Senior Lender
Claims has occurred, each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Security Property, without the prior
written consent of the Required Lenders.

6.3    Adequate Protection. Each Second-Priority Agent, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by the
Intercreditor Agent or the Senior Secured Parties for adequate protection or
(b) any objection by the Intercreditor Agent or the Senior Secured Parties to
any motion, relief, action or proceeding based on the Intercreditor Agent’s or
the Senior Secured Parties claiming a lack of adequate protection.
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding,
(i) if the Senior Secured Parties (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any DIP
Financing or use of cash collateral under Section 363 or Section 364 of Title 11
of the United States Code or any similar Bankruptcy Law, then each
Second-Priority Agent, on



--------------------------------------------------------------------------------

behalf of itself and any applicable Second-Priority Secured Party, may seek or
request adequate protection in the form of a replacement Lien on such additional
collateral, which Lien is subordinated to the Liens securing the Senior Lender
Claims and such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens securing the Second-Priority Claims are so subordinated
to the Liens securing Senior Lender Claims under this Agreement and (ii) in the
event any Second-Priority Agent, on behalf of itself or any applicable
Second-Priority Secured Party, seeks or requests adequate protection and such
adequate protection is granted in the form of additional collateral, then such
Second-Priority Agent, on behalf of itself or each such Second-Priority Secured
Party, agrees that the Intercreditor Agent shall also be granted a senior Lien
on such additional collateral as security for the Senior Lender Claims and any
such DIP Financing and that any Lien on such additional collateral securing the
Second-Priority Claims shall be subordinated to the Liens on such collateral
securing the Senior Lender Claims and any such DIP Financing (and all
Obligations relating thereto) and any other Liens granted to the Senior Secured
Parties as adequate protection on the same basis as the other Liens securing the
Second-Priority Claims are so subordinated to such Liens securing Senior Lender
Claims under this Agreement.

6.4    Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor (or any trustee, receiver or
similar person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the Senior Lender Claims shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Secured Parties shall be entitled to a Discharge of
Senior Lender Claims with respect to all such recovered amounts. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.

6.5    Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Security Property and
proceeds thereof shall continue after the filing thereof on the same basis as
prior to the date of the petition, subject to any court order approving the
financing of, or use of cash collateral by, any Grantor.

6.6    506(c) Claims. Until the Discharge of Senior Lender Claims has occurred,
each Second-Priority Agent, on behalf of itself and each applicable
Second-Priority Secured Party, will not assert or enforce any claim under
Section 506(c) of the United States Bankruptcy Code senior to or on a parity
with the Liens securing the Senior Lender Claims for costs or expenses of
preserving or disposing of any Security Property.



--------------------------------------------------------------------------------

Section 7.    Reliance; Waivers; etc.

7.1    Reliance. The consent by the Senior Lenders to the execution and delivery
of the Second-Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after the
date hereof by the Senior Lenders to the Parent or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement. Each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, acknowledges that it and the applicable Second-Priority Secured
Parties have, independently and without reliance on the Intercreditor Agent or
any Senior Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
applicable Second-Priority Document, this Agreement and the transactions
contemplated hereby and thereby and they will continue to make their own credit
decision in taking or not taking any action under the applicable Second-Priority
Document or this Agreement.

7.2    No Warranties or Liability. Each Second-Priority Agent, on behalf of
itself and each applicable Second-Priority Secured Party, acknowledges and
agrees that neither the Intercreditor Agent nor any Senior Secured Party has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the Senior Lender Documents, the ownership of any
Security Property or the perfection or priority of any Liens thereon. The Senior
Lenders will be entitled to manage and supervise their respective loans and
extensions of credit under the Senior Lender Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Lenders may manage their loans and extensions of credit without regard to
any rights or interests that any Second-Priority Agent or any of the
Second-Priority Secured Parties have in the Security Property or otherwise,
except as otherwise provided in this Agreement. Neither the Intercreditor Agent
nor any Senior Secured Party shall have any duty to any Second-Priority Agent or
any Second-Priority Secured Party to act or refrain from acting in a manner that
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with the Parent or any Subsidiary thereof
(including the Second-Priority Documents), regardless of any knowledge thereof
that they may have or be charged with. Except as expressly set forth in this
Agreement, the Intercreditor Agent, the Senior Secured Parties, the
Second-Priority Agents and the Second-Priority Secured Parties have not
otherwise made to each other, nor do they hereby make to each other, any
warranties, express or implied, nor do they assume any liability to each other
with respect to (a) the enforceability, validity, value or collectability of any
of the Second-Priority Claims, the Senior Lender Claims or any guarantee or
security which may have been granted to any of them in connection therewith,
(b) the Parent’s title to or right to transfer any of the Security Property or
(c) any other matter except as expressly set forth in this Agreement.

7.3    Obligations Unconditional. All rights, interests, agreements and
obligations of the Intercreditor Agent and the Senior Secured Parties, and the
Second-Priority Agents and the Second-Priority Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:

(a)    any lack of validity or enforceability of any Senior Lender Documents or
any Second-Priority Documents;

(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Lender Claims or Second-Priority Claims, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Senior Credit Agreement or any other Senior Lender Document or of the terms of
the Indenture or any other Second-Priority Document;



--------------------------------------------------------------------------------

(c)    any exchange of any security interest in any Security Property or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior Lender
Claims or Second-Priority Claims or any guarantee thereof;

(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or

(e)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the Senior Lender Claims, or of any Second-Priority Agent or any Second-Priority
Secured Party in respect of this Agreement.

Section 8.    Miscellaneous.

8.1    Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second-Priority Document, the provisions of this Agreement shall
govern.

8.2    Continuing Nature of this Agreement; Severability. Subject to Sections
5.7 and 6.4, as applicable, this Agreement shall continue to be effective until
the Discharge of Senior Lender Claims shall have occurred or such later time as
all the Obligations in respect of the Second-Priority Claims shall have been
paid in full. This is a continuing agreement of lien subordination and the
Senior Lenders may continue, at any time and without notice to each
Second-Priority Agent or any Second-Priority Secured Party, to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Company or any other Grantor constituting Senior Lender Claims in reliance
hereon. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.3    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by any Second-Priority Agent or the Intercreditor
Agent shall be deemed to be made unless the same shall be in writing signed on
behalf of the party making the same or its authorized agent and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. The Company and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent their rights are affected. Notwithstanding
anything in this Section 8.3 to the contrary, this Agreement may be amended from
time to time at the request of the Parent, at the Parent’s expense, and without
the consent of any Second-Priority Agent, the Intercreditor Agent or any
Second-Priority Secured Party to (i) add other parties holding Future
Second-Lien Debt (or any agent or trustee



--------------------------------------------------------------------------------

therefor) and Future First-Lien Debt (or any agent or trustee therefor) in each
case to the extent such Indebtedness is not prohibited by the Senior Credit
Agreement, the Indenture or any other Second-Priority Document governing Future
Second-Lien Debt, (ii) in the case of Future Second-Lien Debt, (a) establish
that the Lien on the Security Property securing such Future Second-Lien Debt
shall be junior and subordinate in all respects to all Liens on the Security
Property securing any Senior Lender Claims and shall share in the benefits of
the Security Property equally and ratably with all Liens on the Security
Property securing any Second-Priority Claims, and (b) provide to the holders of
such Future Second-Lien Debt (or any agent or trustee thereof) the comparable
rights and benefits (including any improved rights and benefits that have been
consented to by the Intercreditor Agent) as are provided to the holders of
Second-Priority Claims under this Agreement, and (iii) in the case of Future
First-Lien Debt, (a) establish that the Lien on the Security Property securing
such Future First-Lien Debt shall be superior in all respects to all Liens on
the Security Property securing any Second-Priority Claims and any Future
Second-Lien Debt and shall share in the benefits of the Security Property
equally and ratably with all Liens on the Security Property securing any Senior
Lender Claims, and (b) provide to the holders of such Future First-Lien Debt (or
any agent or trustee thereof) the comparable rights and benefits as are provided
to the holders of Senior Lender Claims under this Agreement, in each case so
long as such modifications do not expressly violate the provisions of the Senior
Credit Agreement, the Indenture or any other Second-Priority Document governing
Future Second-Lien Debt. Any such additional party, the Intercreditor Agent and
each Second-Priority Agent shall be entitled to rely on the determination of
officers of the Company and the other Grantors that such modifications do not
violate the Senior Credit Agreement, the Indenture or any other Second-Priority
Document governing Future Second-Lien Debt if such determination is set forth in
an Officers’ Certificate delivered to such party, the Intercreditor Agent and
each Second-Priority Agent; provided, however, that such determination will not
affect whether or not the Company and the other Grantors have complied with its
undertakings in the Senior Credit Agreement, the Senior Security Documents, the
Indenture, any other Second-Priority Document governing Future Second-Lien Debt,
the Second-Priority Security Documents or this Agreement.

8.4    Information Concerning Financial Condition of the Parent and the
Subsidiaries. The Senior Lenders, each Second-Priority Agent and the
Second-Priority Secured Parties shall each be responsible for keeping themselves
informed of (a) the financial condition of the Parent and the Subsidiaries and
all endorsers and/or guarantors of the Second-Priority Claims or the Senior
Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second-Priority Claims or the Senior Lender Claims; provided
that, as between the Second-Priority Agents and the other Second-Priority
Secured Parties, nothing herein shall be construed to impose an obligation on
any Second-Priority Agent to investigate the financial condition of the Parent
and its Subsidiaries or any circumstances bearing upon non-payment. The
Intercreditor Agent, the Senior Secured Parties, each Second-Priority Agent and
the Second-Priority Secured Parties shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that the Intercreditor Agent, any
Senior Secured Party, any Second-Priority Agent or any Second-Priority Secured
Party, in its or their sole discretion, undertakes at any time or from time to
time to provide any such information to any other party, it or they shall be
under no obligation (w) to make, and the Intercreditor Agent, the Senior Secured
Parties, the



--------------------------------------------------------------------------------

Second-Priority Agents and the Second-Priority Secured Parties shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5    Subrogation. Each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6    Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Lender Claims as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Lender Documents. Except as otherwise provided
herein, each Second-Priority Agent, on behalf of itself and each applicable
Second-Priority Secured Party, consents to any such extension or postponement of
the time of payment of the Senior Lender Claims or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the Senior Lender Claims
and to the addition or release of any other Person primarily or secondarily
liable therefor.

8.7    Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 for such party. Service so made shall be
deemed to be completed five days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof.

8.8    Notices. All notices to the Second-Priority Secured Parties and the
Senior Lenders permitted or required under this Agreement may be sent to the
Collateral Agent and the Intercreditor Agent as provided in the Indenture and
the Credit Agreement, respectively. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, sent by
facsimile transmission or sent by courier service or U.S. mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a telecopy, or sent by facsimile transmission or upon receipt via
U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties. The Borrower hereby agrees to
promptly notify each Second-Priority Agent upon payment in full in cash of all
Indebtedness under the Credit Agreement (except for contingent indemnities and
cost and reimbursement obligations to the extent no claim has been made).



--------------------------------------------------------------------------------

8.9    Further Assurances. Each of the Second-Priority Agents, on behalf of
itself and each applicable Second-Priority Secured Party, agrees that each of
them shall take such further action, at the Parent’s expense, and shall execute
and deliver to the Intercreditor Agent and the Senior Secured Parties such
additional documents and instruments (in recordable form, if requested) as the
Intercreditor Agent or the Senior Secured Parties may reasonably request to
effectuate the terms of and the lien priorities contemplated by this Agreement.

8.10    Governing Law. This Agreement has been delivered and accepted at and
shall be deemed to have been made at New York, New York and shall be
interpreted, and the rights and liabilities of the parties bound hereby
determined, in accordance with the laws of the State of New York.

8.11    Binding on Successors and Assigns. This Agreement shall be binding upon
the Intercreditor Agent, the Senior Secured Parties, the Second-Priority Agents,
the Second-Priority Secured Parties, the Parent, the Parent’s Subsidiaries party
hereto and their respective permitted successors and assigns.

8.12    Specific Performance. The Intercreditor Agent may demand specific
performance of this Agreement. Each Second-Priority Agent, on behalf of itself
and each applicable Second-Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the Intercreditor Agent.

8.13    Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14    Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile, PDF or other electronic
transmission each of which shall be deemed an original and all of which shall
together constitute one and the same document.

8.15    Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.16    No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second-Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder.

8.17    Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the



--------------------------------------------------------------------------------

commencement of any Insolvency or Liquidation Proceeding. All references to the
Company or any other Grantor shall include the Company or any other Grantor as
debtor and debtor-in-possession and any receiver or trustee for the Company or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.

8.18    Intercreditor Agent and Second-Priority Agents. It is understood and
agreed that (a) Wells Fargo Bank, National Association is entering into this
Agreement in its capacity as administrative agent under the Credit Agreement and
the provisions of Section 9 of the Credit Agreement shall also apply to Wells
Fargo Bank, National Association, as Intercreditor Agent hereunder, and
(b) Wilmington Trust, National Association is entering in this Agreement solely
in its capacity as Collateral Agent and the provisions of Article 7 and Article
12 of the Indenture applicable to the Collateral Agent thereunder shall also
apply to the Collateral Agent hereunder.

8.19    Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Senior Credit Agreement or the Indenture or any other Senior
Lender Documents or Second-Priority Documents entered into in connection with
the Senior Credit Agreement or the Indenture or permit the Company or any
Subsidiary to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Senior Credit Agreement or any other Senior Lender Documents entered into in
connection with the Senior Credit Agreement or the Indenture or any other
Second-Priority Documents, (b) change the relative priorities of the Senior
Lender Claims or the Liens granted under the Senior Lender Documents on the
Security Property (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Security Property as among such Senior Secured Parties or
(d) obligate the Company or any Subsidiary to take any action, or fail to take
any action, that would otherwise constitute a breach of, or default under, the
Senior Credit Agreement or any other Senior Lender Document entered into in
connection with the Senior Credit Agreement or the Indenture or any other
Second-Priority Documents.

8.20    References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the Indenture (including any definition contained therein)
shall be deemed to be a reference to such Section, clause, paragraph, definition
or other provision as in effect on the date of this Agreement; provided that any
reference to any such Section, clause, paragraph or other provision shall refer
to such Section, clause, paragraph or other provision of the Indenture
(including any definition contained therein), as amended or modified from time
to time if such amendment or modification has been (1) made in accordance with
the Indenture and (2) approved in writing by, or on behalf of, the requisite
Senior Lenders as are needed under the terms of the Senior Credit Agreement to
approve such amendment or modification.



--------------------------------------------------------------------------------

8.21    Second-Priority Agents Provisions

(a)    Each Second-Priority Agent executes this Agreement not in its individual
or personal capacity but solely in its capacity as collateral agent in the
exercise of the powers and authority conferred and vested in it under the
Indenture for and on behalf of the holders of Notes (“Noteholders”) for which it
acts as trustee. It will exercise its powers and authority under this Agreement
in the manner provided for in the Indenture. Prior to taking any action under
this Agreement instructed to be taken in accordance with the applicable
Indenture, such Second-Priority Agent may (if acting reasonably) request and
rely upon an opinion of counsel or opinion of another qualified expert, at the
expense of the Company.

(b)    Subject to clause (f) below, each Second-Priority Agent shall not owe any
fiduciary duty to any other party to this Agreement. The parties to this
Agreement agree and acknowledge that in no case shall such Second-Priority Agent
be (i) personally responsible or accountable in damages or otherwise to any
other party for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Second-Priority Agent in good faith in
accordance with this Agreement or any of the Second-Priority Documents in a
manner that such Second-Priority Agent (acting reasonably) believed to be within
the scope of the authority conferred on it by this Agreement or any of the
Second-Priority Documents or by law (other than for its own gross negligence or
willful misconduct (as determined by a final, non-appealable order of a court of
competent jurisdiction)); or (ii) personally liable for or on account of any of
the statements, representations, warranties, covenants or obligations stated to
be those of any other party, all such liability, if any, being expressly waived
by the parties and any person claiming by, through or under such party. Each
Second-Priority Agent (or any successor Second-Priority Agent) shall, however,
be liable under this Agreement for its own gross negligence or willful
misconduct (as determined by a final, non-appealable order of a court of
competent jurisdiction). Each Second-Priority Agent shall have no responsibility
for the actions of any individual Noteholder. With respect to the Senior
Lenders, the Second-Priority Agents undertake to perform or to observe only such
of their covenants or obligations as are specifically set forth in this
Agreement, and the parties acknowledge and agree that no implied agreement,
covenants or obligations on the part of the Second-Priority Agents shall be read
into this Agreement.

(c)    Provided it complies with its obligations in this Agreement, no
Second-Priority Agent is required to have any regard to the interests of the
Senior Lenders.

(d)    The Second-Priority Agents shall at all times be entitled to and may rely
on any notice, consent or certificate purported to be given or granted by the
Intercreditor Agent pursuant to this Agreement without being under any
obligation to inquire or otherwise determine whether any such notice, consent or
certificate has in fact been given or granted by the Intercreditor Agent.

(e)    Except as specified in clause (f), this Section 8.21 is intended to
afford protection only to the Second-Priority Agents and no provision of this
Section 8.21 shall alter or change the rights and obligations as between the
other parties to this Agreement in respect of each other.

(f)    The obligation of the Second-Priority Agents to pay over any proceeds
received by them (a “Turnover Amount”) in accordance with Section 4.2 shall be
subject to them having actual knowledge of the Turnover Amount being in
contravention of this Agreement and not having paid out the Turnover Amount in
accordance with the Second-Priority



--------------------------------------------------------------------------------

Documents prior to acquiring such knowledge. The Second-Priority Agents will be
deemed to have actual knowledge that the Turnover Amount has been received in
contravention of this Agreement on the second Business Day after receipt of
written notice thereof from the Intercreditor Agent.

(g)    Notwithstanding any other provision of this Agreement, in acting under
and in accordance with this Agreement each Second-Priority Agent is entitled to
seek instructions from the Noteholders at any time, and where it so acts on the
instructions of the requisite percentage of such Noteholders (to the extent
required by the Indenture), such Second-Priority Agent shall not incur any
liability to any person for so acting.

(h)    No Second-Priority Agent shall have any obligation to take any action
under this Agreement unless it is indemnified and/or secured to its satisfaction
in accordance with the Indenture in respect of all costs, expenses and
liabilities which it would in its reasonable opinion thereby incur. No
Second-Priority Agent’s performance of Section 3, 4 or 5 shall be deemed to
result in such costs, expense or liabilities. No Second-Priority Agent is
required to indemnify any other person, whether or not a party to this
Agreement, in respect of any of the transactions contemplated by this Agreement.

(i)    In acting as a Second-Priority Agent, each Second-Priority Agent shall be
treated as acting through its agency division which shall be treated as a
separate entity from its other divisions and departments. Any information
received or acquired by such Second-Priority Agent which is received or acquired
by some other division or department or otherwise than in its capacity as such
Second-Priority Agent may be treated as confidential by such Second-Priority
Agent and will not be treated as information possessed by such Second-Priority
Agent in its capacity as such.

(j)    Each Second-Priority Agent may rely and shall be fully protected in
acting or refraining from acting upon any notice or other document reasonably
believed by it to be genuine and correct and to have been signed by, or with the
authority of, the proper person.

(k)    The Second-Priority Agents are not obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another party
to this Agreement.

(l)    The provisions of this Section 8.21 shall survive any termination of this
Agreement.

Section 8.22    Intercreditor Agent

(a)    The parties acknowledge that all of the rights, protections, immunities
and powers (including, without limitation, the right to indemnification)
applicable to Wells Fargo Bank, National Association as Administrative Agent
under the Credit Agreement are hereby incorporated by reference and shall be
applicable to Wells Fargo Bank, National Association as Intercreditor Agent
under this Agreement as if fully set forth herein.



--------------------------------------------------------------------------------

(b)    It is understood that any reference to the Intercreditor Agent taking any
action, making any determinations, requests, directions, consents or elections,
deeming any action or document reasonable, appropriate or satisfactory,
exercising discretion, or exercising any rights or duties under this Agreement
shall be pursuant to written direction from the Required Lenders (as defined in
the Credit Agreement).

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

INTERCREDITOR AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE
AGENT By   /s/ Michael Pinzon   Name: Michael Pinzon   Title: Vice President

 

COLLATERAL AGENT: WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
collateral agent By   /s/ Shawn Goffinet   Name: Shawn Goffinet   Title:
Assistant Vice President

 

Lien Subordination and Intercreditor Signature Page



--------------------------------------------------------------------------------

PETROQUEST ENERGY, L.L.C. By:   /s/ J. Bond Clement   J. Bond Clement  
Executive Vice President, Chief Financial Officer and Treasurer

 

PETROQUEST ENERGY, INC. By:   /s/ J. Bond Clement   J. Bond Clement   Executive
Vice President, Chief Financial Officer and Treasurer

 

2



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Guarantors

None.